DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and system for providing a nutritional recommendation to a user.  Under MPEP 2106.04(a)(2)(ll)(C), concepts relating to mental processes, in particular managing human behavior, are drawn to abstract ideas. This judicial exception is not integrated into a practical application because the provision of generic computer components does not add a meaningful limitation to the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in MPEP 2106.  Such factors include:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Transformation or reduction of a particular article to a different state of being;

•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Further guidance is provided by Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Alice held that a method of mitigating settlement risk was drawn to an abstract idea. Alice further held that the performance of the method performed on a computer did not amount to “significantly more” than the abstract idea, and thus the claimed invention was drawn to a patent-ineligible abstract idea:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at_(slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’”  Bilski, supra, at 610-611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent's recitation of a computer amounts to a mere instruction to “implement]” an abstract idea “on ... a computer,” Mayo, supra, at_(slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the preemption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F.3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional feature]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U.S., at_(slip op., at 8-9).

Id at pp 1983-1984. Alice further held that apparatus claims drawn to a computer system were subject to the same analysis as the method claims, and were also not patentable subject matter:


Id. at pp 1984-1985. Turning to the claimed invention, a method of providing a recommendation to a user is an abstract idea.  See also MPEP 2106.04(a)(2)(ll)(D) and Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351 -52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016), which held that a method and system for receiving and analyzing information, and displaying the results of the analysis, is also directed to an abstract idea.  The claims are directed to a system and method comprising a generic computing device which under Alice is not sufficient to impart patentability to the system or method.
Consideration of the factors listed above pertaining to what is significantly more than the judicial exception, as viewed in light of the holding in Alice, weighs against patentability. While the method includes the use of a computer, the method does not involve an improvement in the function of a computer or other technology under MPEP 2106.05(a). Rather, generic computer components are used as a tool to perform method steps which are capable of being performed in the human mind. The claimed 

Response to Arguments
Applicant's arguments filed September 21, 2021 have been fully considered but they are not persuasive.
With respect to the arguments concerning whether the claimed invention is directed to an abstract idea, it remains the Examiner’s position that the method steps are capable of being performed in the human mind, and thus the invention is drawn to an abstract idea (in particular, a mental process under MPEP 2106.04(a)(2)(llI)(C).  A human being is capable of performing each of the following steps:
Obtaining food data,
Accessing health data associated with an individual,
Generating first personalized nutrition data including predicted target biomarkers after eating a first food or combination of foods,
Generating second personalized nutrition data including predicted target biomarkers after eating a second food or combination of foods, and 
Generating a personalized nutrition recommendation based on the food data, the health data and the personalized nutrition data

These method steps as recited are performed using a general purpose computer system.  As discussed above, under MPEP 2106.04(a)(2)(III)(C&D) and Alice both the product and process claims in such cases recite mental process claims.  See also Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016), which held that a computer-implemented method for anonymous loan shopping including steps of receiving information, analyzing the information and displaying results of the analysis was an abstract idea because it could be performed by humans without a computer. Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1345, 113 USPQ2d 1354, 1356 (Fed. Cir. 2014) also held that a system and method of receiving and analyzing information, and displaying the results of the analysis, is directed to an abstract idea, as cited in MPEP 2106.04(a)(2)(III)(D).  Because the steps of the claimed method are capable of being performed in the human mind, the claimed invention is drawn to an abstract idea.  Applicant is further advised that it is the Examiner’s position that the steps cited on page 18 of applicant’s response – analyzing different foods available from a source, identifying recommended foods for a particular user, changing predicted values and/or recommended foods based on actual data received – are also capable of being performed in the human mind.

Alice, a generic computer system also does not constitute implementing the method with a “particular machine” under MPEP 2106.05(b), nor does it constitute a “particular technological environment” under MPEP 2106.05(e).  The claimed invention also does not effect a particular transformation of an article to a different state or thing under MPEP 2106.05(e), as the resultant product of the method is a personalized nutrition recommendation, which is abstract information.  Applicant is also advised that the inherent increase in speed or efficiency resulting from applying an abstract idea on a generic computer system does not integrate the abstract idea into a practical application.  See FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016), as cited in MPEP 2106.05(f)(2).  The amendments of the claims to recite a machine learning mechanism for executing the method steps is not sufficient to overcome the rejection, as the recited machine learning mechanism is simply a computer program configured to analyze information. Such analysis remains an abstract idea without significantly more as discussed above.  Additionally, the use of machine learning mechanism constitutes an attempt to generally link the use of the judicial exception to a particular technological environment or field of use, and thus does not amount to significantly more than the abstract idea under MPEP 2106.05(h).  
The amendments to the claims are sufficient to overcome the previous rejections under 35 USC 102 and 103.  Those rejections have been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
November 18, 2021